DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 40, 41, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that Singh does not teach the limitation “performing route reflection from the remaining PE devices to the first PE device such that the first PE device knows that BUM traffic needs to be forwarded to the first P device”. Examiner respectfully disagrees. Singh teaches a designated forwarder (DF) election selected from one of the PEs for forwarding packets from the EVPN, thereby performing route reflection, by receiving packets from other PEs and forwards on behalf of the EVPN 
Applicant argues that Drake does not teach the limitation “configuring the first P device such that upon receipt of BUM traffic from the first PE device, the first P device can forward the BUM traffic to the remaining PE devices”. Examiner respectfully disagrees.  Drake teaches in ¶24, if PE is configured by an administrator or management system for operating as a DF (first P device being designated as the fowarder) for EVPN 23, DF will forward BUM traffic 15 from the EVPN 23 into the VXLAN for transport through data centers. Drake teaches in ¶8 to forward the BUM traffic from the router of the first data center according to EVPN BUM forwarding rules specifying that any of the multi-homed PE routers are to forward the BUM traffic to the PE routers appropriately when it is specified as a designated forwarder (DF), forwarding BUM traffic to remaining PBs in the EVPN.

Claims objections with regards to claims 35, 36, 37, 49, 50, has been withdrawn based on applicant’s amendments. Claim Rejections under 35 USC § 112 had been overcome based on applicant’s amendment.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31, 32, 38, 39, 43, 45, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20170288948 A1) in view of Drake (US 20160119156 A1).
Regarding Claim 31, 45

Singh teaches: 

A method implemented at a controlling device in an Ethernet virtual private network (EVPN), the method comprising: determining a first provider (P) device to handle broadcast, unknown unicast or multicast (BUM) traffic from a first provider edge (PE) device in an EVPN instance, on behalf of remaining PE devices in the same EVPN instance (¶5 ¶10 processor is configured to participate in a designated forwarder (DF) election of one of the 
PEs for forwarding packets from the EVPN to the customer network by the 
Ethernet segment ¶26 One of the multiple PE devices in each of the Ethernet segments (in each of the EVPN instance) is elected (determining a first provider device P) to operate as a designated forwarder (DF) (first provider device to handle BUM traffic on behalf of the remaining PE) to forward inbound Ethernet frames from EVPN 23 to the customer network device 8A via the Ethernet segment); 

performing route reflection from the remaining PE devices to the first PE device such that the first PE device knows that BUM traffic needs to be forwarded to the first P device (¶9 a designated forwarder (DF) election of one of the PEs for forwarding packets from the EVPN (performing route reflection, receives packets from other PEs and forwards on behalf of the EVPN instance) to the customer network by the Ethernet segment, it know to forward the BUM traffic because it is the designated forwarder); and 

Singh does not teach:

configuring the first P device such that upon receipt of BUM traffic from the first PE device, the first P device can forward the BUM traffic to the remaining PE devices.

Drake teaches: 

configuring the first P device such that upon receipt of BUM traffic from the first PE device, the first P device can forward the BUM traffic to the remaining PE devices (¶24 if configured by an administrator or management system, PEs 6, operating as a DF (first P device) for EVPN 23, forward BUM traffic 15 from the EVPN 23 into the VXLAN for transport through data centers 5¶8 forward the BUM traffic from the router the first data center according to EVPN BUM forwarding rules specifying that any of the multi-homed PE routers are to forward the BUM traffic to the PE routers as is the specified as a designated forwarder (DF) (BUM traffic to remaining PB) for the EVPN).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh in light of Drake in order to interconnect two more physical data centers to form a single, logical data center, such as layer two (L2) interconnect is an Ethernet virtual private network (EVPN) interconnect through an intermediate network coupling multiple physical data centers (Drake ¶4).
Regarding Claim 32, 46

Singh teaches:

The method according to claim 31, wherein determining the first P device comprises: determining a provider tunnel (P-tunnel) from the first PE device to the remaining PE devices based at least on routes related to BUM traffic handling from the PE devices in the EVPN instance(¶5 ¶10 processor is configured to participate in a designated forwarder (DF) election of one of the PEs for forwarding packets from the EVPN to the customer network by the Ethernet segment ¶26 One of the multiple PE devices in each of the Ethernet segments (in each of the EVPN instance) is elected (determining a first provider device P) to operate as a designated forwarder (DF) (first provider device to handle BUM traffic on behalf of the remaining PE) to forward inbound Ethernet frames from EVPN 23 to the customer network device 8A via the Ethernet segment); and 

selecting the first P device from the P-tunnel ((¶5 ¶10 processor is configured to participate in a designated forwarder (DF) election of one of the PEs).

Regarding Claim 38

Singh-Drake teaches:

The method according to claim 31.

Drake teaches:

The method according to claim 31, wherein configuring the first P device comprises: generating a first forwarding rule that instructs the first P device to, upon receipt of BUM traffic from the first PE device, forward the BUM traffic to the remaining PE devices (¶24 if configured by an administrator or management system, PEs 6, operating as a DF (first P device) for EVPN 23, forward BUM traffic 15 from the EVPN 23 into the VXLAN for transport through data centers 5¶8 forward the BUM traffic from the router the first data center according to EVPN BUM forwarding rules specifying that any of the multi-homed PE routers are to forward the BUM traffic to the PE routers as is the specified as a designated forwarder (DF) (BUM traffic to remaining PB) for the EVPN); and 

(¶24 if configured by an administrator or management system, PEs 6, operating as a DF (first P device) for EVPN 23, forward BUM traffic 15 from the EVPN 23 into the VXLAN for transport through data centers 5¶8 forward the BUM traffic from the router the first data center according to EVPN BUM forwarding rules specifying that any of the multi-homed PE routers are to forward the BUM traffic to the PE routers as is the specified as a designated forwarder (DF) (BUM traffic to remaining PB) for the EVPN).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh in light of Drake in order to interconnect two more physical data centers to form a single, logical data center, such as layer two (L2) interconnect is an Ethernet virtual private network (EVPN) interconnect through an intermediate network coupling multiple physical data centers (Drake ¶4).

Regarding Claim 39

Singh-Drake teaches:

The method according to claim 32.

Singh teaches:

The method according to claim 32, further comprising: selecting a second P device from the P-tunnel (¶5 ¶10 processor is configured to participate in a designated forwarder (DF) election of one of the PEs for forwarding packets from the EVPN to the customer network by the Ethernet segment ¶26 One of the multiple PE devices in each of the Ethernet segments (in each of the EVPN instance) is elected (determining a first provider device P) to operate as a designated forwarder (DF) (first provider device to handle BUM traffic on behalf of the remaining PE) to forward inbound Ethernet frames from EVPN 23 to the customer network device 8A via the Ethernet segment); and 

Drake teaches:

configuring the second P device such that upon receipt of BUM traffic from the first P device, the second P device can forward the BUM traffic to one or more of the remaining PE devices (¶24 if configured by an administrator or management system, PEs 6, operating as a DF (first P device) for EVPN 23, forward BUM traffic 15 from the EVPN 23 into the VXLAN for transport through data centers 5¶8 forward the BUM traffic from the router the first data center according to EVPN BUM forwarding rules specifying that any of the multi-homed PE routers are to forward the BUM traffic to the PE routers as is the specified as a designated forwarder (DF) (BUM traffic to remaining PB) for the EVPN).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh in light of Drake in order to interconnect two more physical data centers to form a single, logical data center, such as layer two (L2) interconnect is an Ethernet virtual private network (EVPN) interconnect through an intermediate network coupling multiple physical data centers (Drake ¶4).

.
Regarding Claim 43

Singh teaches:

A method implemented at a provider (P) device in an Ethernet virtual private network (EVPN), the method comprising: receiving configuration information from a controlling device in the EVPN, wherein the configuration information instructs the P device to, upon receipt of broadcast, unknown unicast or multicast (BUM) traffic from a first provider edge (PE) device in an EVPN instance, forward the BUM traffic to one or more of remaining PE devices in the same EVPN instance (¶5 ¶10 processor is configured to participate in a designated forwarder (DF) election of one of the PEs for forwarding packets from the EVPN to the customer network by the Ethernet segment ¶26 One of the multiple PE devices in each of the Ethernet segments (in each of the EVPN instance) is elected (determining a first provider device P) to operate as a designated forwarder (DF) (first provider device to handle BUM traffic on behalf of the remaining PE) to forward inbound Ethernet frames from EVPN 23 to the customer network device 8A via the Ethernet segment); 

Singh does not teach:

and upon receipt of a packet of BUM traffic from the first PE device, forwarding the packet according to the configuration information.



and upon receipt of a packet of BUM traffic from the first PE device, forwarding the packet according to the configuration information(¶24 if configured by an administrator or management system, PEs 6, operating as a DF (first P device) for EVPN 23, forward BUM traffic 15 from the EVPN 23 into the VXLAN for transport through data centers 5¶8 forward the BUM traffic from the router the first data center according to EVPN BUM forwarding rules specifying that any of the multi-homed PE routers are to forward the BUM traffic to the PE routers as is the specified as a designated forwarder (DF) (BUM traffic to remaining PB) for the EVPN).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh in light of Drake in order to interconnect two more physical data centers to form a single, logical data center, such as layer two (L2) interconnect is an Ethernet virtual private network (EVPN) interconnect through an intermediate network coupling multiple physical data centers (Drake ¶4).



Claims 33, 34, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Singh-Drake as applied to claim 31 above, and further in view of Bickhart (US 20170373973 A1).

Regarding Claim 33, 47

Singh-Drake does not teach:

The method according to claim 32, wherein the P-tunnel is determined based further on at least one of: transport topology among the PE devices in the EVPN instance; traffic engineering policy; and traffic engineering status.

Bickhart teaches: 

The method according to claim 32, wherein the P-tunnel is determined based further on at least one of: transport topology among the PE devices in the EVPN instance (¶59 Routing engine 23 is responsible for the maintenance of routing information 42 to reflect the current topology of a network and other network entities to which PE 20 is connected; 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh-Drake in light of Bickhart in order to provide an Ethernet Virtual Private Network (EVPN) may be used to extend two or more remote layer two (L2) customer networks through an intermediate layer three (L3) network (usually referred to as a provider network), in a transparent manner, i.e., as if the intermediate L3 network does not exist (Bickhart ¶3).

traffic engineering policy; and 

traffic engineering status.


Regarding Claim 34, 48

Singh-Drake-Bickhart teaches:

The method according to claim 31.

Bickhart teaches:

The method according to claim 31, wherein performing the route reflection comprises: receiving, from the PE devices in the EVPN instance, routes related to BUM traffic handling (¶24 one or more routers are designated as a route reflector--typically, one per point of presence (POP).  Route reflectors have 
the BGP ability to re-advertise routes learned from an internal peer to other 
internal peers.  Rather than requiring all internal peers to be fully meshed 
with each other, route reflection may have only the route reflector be fully 
meshed with all internal peers);

modifying the routes from the remaining PE devices such that upon receipt of the modified routes, the first PE device knows that BUM traffic needs to be forwarded to the first P device (¶76 PE 20 may then generate and output, to other PEs implementing EVI, a EVPN MAC/IP route advertisement 70B for the new MAC/IP binding that includes the new IP mobility sequence number to indicate the new MAC/IP binding is an update of a MAC/IP binding previously-advertised for the endpoint in the EVI 69); and 

(¶80 PE 20 receives configuration data that configures an EVI 69 with an IRB 
interface 68 for IP routing for inter-subnet routing for the EVI 69 (152).  PE 
20 receives one or more EVPN MAC/IP advertisement routes that each includes a MAC/IP binding for an endpoint of the EVPN and may also include, in some cases, an IP mobility sequence number).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh-Drake in light of Bickhart in order to provide an Ethernet Virtual Private Network (EVPN) may be used to extend two or more remote layer two (L2) customer networks through an intermediate layer three (L3) network (usually referred to as a provider network), in a transparent manner, i.e., as if the intermediate L3 network does not exist (Bickhart ¶3).


Claims 35, 37, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Singh-Drake-Bickhart as applied to claim 34 above, further in view of Zhang (US 20160134525 A1), and further in view of Brissette (US 20180375763 A1).
Regarding Claim 35, 49

Singh-Drake-Bickhart does not teach:

The method according to claim 34, wherein: the route from each remaining PE device is an Inclusive Multicast Ethernet Tag Route; and 

for each remaining PE device, modifying the route comprises: setting an Originating Router's IP Address field, associated with the route, to an IP address of the controlling device; 

setting a Next Hop field, associated with the route, to an IP address of the first P device; and 

replacing an MPLS Label field in PMSI Tunnel Attribute allocated by the remaining PE device, with a corresponding value allocated by the first P device.






The method according to claim 34, wherein: the route from each remaining PE device is an Inclusive Multicast Ethernet Tag Route (fig 4A ¶91-94 message object of an Inclusive Multicast Ethernet Tag Route type, and the content of the first route type field includes an EVI), and the first RD field carries an RD of the EVI on the first Egress PE); and 

for each remaining PE device, modifying the route comprises: setting an Originating Router's IP Address field, associated with the route, to an IP address of the controlling device (¶92 an IP address length (IP Address Length) field, and an originating router's IP address (Originating Router's IP Addr) field) ¶91 UPDATE message includes a first EVPN NLRI, the first EVPN NLRI 
includes a first route type (Route Type) field (a "route type" field in FIG. 
4a) and a first RD field (a "route distinguisher" field in FIG. 4a); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh-Drake-Bickhart in light of Zhang in order to provide a technology that is implemented based on an Internet Protocol (IP) and multiprotocol label switching (MPLS), and is used to connect customer sites in different areas, so that users in the customer sites in the different areas can work just like in a same site, where the customer site may be a local area network (LAN) (Zhang ¶3).

Singh-Drake-Bickhart-Zhang does not teach:

setting a Next Hop field, associated with the route, to an IP address of the first P device; and 

replacing an MPLS Label field in PMSI Tunnel Attribute allocated by the remaining PE device, with a corresponding value allocated by the first P device.

Brissette teaches:

setting a Next Hop field, associated with the route, to an IP address of the first P device (¶113-123 BGP next-hop: IPv6 address of an egress PE); and 

replacing an MPLS Label field in PMSI Tunnel Attribute allocated by the remaining PE device, with a corresponding value allocated by the first P device (¶113-123, ¶73 MPLS Label-1 (e.g., three octets), and [0074] MPLS label-2 (e.g., zero or three octets).  where: [0075] BGP next-hop: IPv6 address of an egress PE, [0076] MPLS Label-1: Implicit-null, and [0077] MPLS Label-2: Implicit-null).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh-Drake-Bickhart-Zhang in light of Brissette in order to provide a means associated with Ethernet Virtual Private Network (EVPN) using Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) underlay network and SRv6-enhanced Border Gateway Protocol (BGP) signaling (Brissette ¶16).

Regarding Claim 37

Singh-Drake-Bickhart-Zhang-Brissette teaches:

The method according to claim 35.

Brissette teaches:

The method according to claim 35, further comprising at least one of the following: configuring MPLS Label field in PMSI Tunnel Attributes for all the remaining PE devices with a same EVPN instance (¶30 a BGP route advertisement includes SRv6 EVPN information including one or more SIDs, a BGP route advertisement includes SRv6 EVPN information (e.g., including one or more SIDs) and MPLS EVPN information); and 

configuring a same ESI label for ESI fields associated with routes for all the remaining PE devices (¶52 Multihomed PEs may advertise an Ethernet auto discovery route per Ethernet segment with the introduced ESI MPLS label extended community, ¶57 ¶139).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh-Drake-Bickhart-Zhang in light of Brissette in order to provide a means associated with Ethernet Virtual Private Network (EVPN) using Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) underlay network and SRv6-enhanced Border Gateway Protocol (BGP) signaling (Brissette ¶16).


s 36, 44, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Singh-Drake as applied to claim 34 and 43 above, and further in view of Brissette (US 20180375763 A1).

Regarding Claim 36, 50

Singh-Drake teaches:

The method according to claim 34.

Singh-Drake does not teach:

The method according to claim 34, wherein: the P-tunnel between the first PE device and the first P device is implemented through the EVPN is an MPLS-based VPN; 

the method further comprises: generating Ethernet A-D per Ethernet Segment Routes including Ethernet segment identifiers (ESIs) of the remaining PE devices; and 

sending the Ethernet A-D per Ethernet Segment Routes to the first PE device.

Brissette teaches:

The method according to claim 34, wherein: the P-tunnel between the first PE device and the first P device is implemented through the EVPN is an MPLS-based VPN (¶113-123, ¶73 MPLS Label-1 (e.g., three octets), and [0074] MPLS label-2 (e.g., zero or three octets).  where: [0075] BGP next-hop: IPv6 address of an egress PE, [0076] MPLS Label-1: Implicit-null, and [0077] MPLS Label-2: Implicit-null); and 

the method further comprises: generating Ethernet A-D per Ethernet Segment Routes including Ethernet segment identifiers (ESIs) of the remaining PE devices (¶16 ¶17 Segment Routing (SRv6) Segment Identifier (SID), with the SID including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router Segment Routing (SRv6) underlay network ¶33 ¶113-123, ¶73 MPLS Label-1 (e.g., three octets), and [0074] MPLS label-2 (e.g., zero or three octets).  where: [0075] BGP next-hop: IPv6 address of an egress PE, [0076] MPLS Label-1: Implicit-null, and [0077] MPLS Label-2: Implicit-null, ); and 

sending the Ethernet A-D per Ethernet Segment Routes to the first PE device (¶33 the Segment Routing EVPN End Function identified from the SID in the received (sending) SRv6 packet is performed or the EVPN function identified by an MPLS label is performed).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh-Drake in light of Brissette in order to provide a means associated with Ethernet Virtual Private Network (EVPN) using Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) underlay network and SRv6-enhanced Border Gateway Protocol (BGP) signaling (Brissette ¶16).


Regarding Claim 44

Singh-Drake teaches:

The method according to claim 43.

Singh-Drake does not teach:

The method according to claim 43, wherein forwarding the packet according to the configuration information comprises encapsulating an Ethernet segment identifier (ESI) label into every packet forwarded out 

Brissette teaches:

The method according to claim 43, wherein forwarding the packet according to the configuration information comprises encapsulating an Ethernet segment identifier (ESI) label into every packet forwarded out (¶52 Multihomed PEs may advertise an Ethernet auto discovery route per Ethernet segment with the introduced ESI MPLS label extended community, ¶57 ¶139).




(Brissette ¶16).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/14/2022